UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) xAnnual report pursuant to section 13 or 15(d) of the securities exchange act of 1934 For the fiscal year ended March 31, 2007 oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-21184 MICROCHIP TECHNOLOGY INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 86-0629024 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2355 W. Chandler Blvd., Chandler, AZ85224 (Address of Principal Executive Offices, Including Zip Code) (480) 792-7200 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Common Stock, $0.001 Par Value Per Share Preferred Share Purchase Rights Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.ýYes¨No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨YesýNo Indicate by checkmark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:ýYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of Form 10-K or any amendment to this Form 10-K¨ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filed, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerýAccelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesýNo Aggregate market value of the voting and non-voting common equity held by non-affiliates as of September 30, 2006 based upon the closing price of the common stock as reported by The NASDAQ® National Market on such date was approximately Number of shares of Common Stock, $.001 par value, outstanding as of May 21, 2007:218,352,543 Documents Incorporated by Reference DocumentPart of Form 10-K Proxy Statement for the 2007 Annual Meeting of StockholdersIII MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES FORM 10-K TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Submission of Matters to a Vote of Security Holders 17 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 34 Item 8. Financial Statements and Supplementary Data 35 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Procedures 35 Item 9B. Other Information 38 PART III Item 10. Directors,Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 39 Item 14. Principal Accountant Fees Services 39 PART IV Item 15. Exhibits and Financial Statement Schedules 40 Signatures 41 2 PART I This Form 10-K contains certain forward-looking statements that involve risks and uncertainties, including statements regarding our strategy and future financial performance and those statements identified under "Item 7 - Note Regarding Forward-looking Statements.”Our actual results could differ materially from the results described in these forward-looking statements as a result of certain factors including those set forth under “Item 1A – Risk Factors,” beginning below at page10, and elsewhere in this Form 10-K.Although we believe that the matters reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.You should not place undue reliance on these forward-looking statements.We disclaim any obligation to update information contained in any forward-looking statement. Item 1.BUSINESS We develop and manufacture specialized semiconductor products used by our customers for a wide variety of embedded control applications.Our product portfolio comprises 8- and 16-bit PIC® microcontrollers and 16-bit dsPIC® digital signal controllers, which feature on-board Flash (reprogrammable) memory technology.In addition, we offer a broad spectrum of high-performance linear, mixed-signal, power management, thermal management, battery management and interface devices.We also make serial EEPROMs.Our synergistic product portfolio targets thousands of applications and a growing demand for high-performance designs in the automotive, communications, computing, consumer and industrial control markets.Our quality systems are ISO/TS16949 (2002 version) certified. Microchip Technology Incorporated was incorporated in Delaware in 1989.In this Form 10-K, “we,” “us,” and “our” each refers to Microchip Technology Incorporated and its subsidiaries.Our executive offices are located at 2355 West Chandler Boulevard, Chandler, Arizona 85224-6199 and our telephone number is (480) 792-7200. Our Internet address is www.microchip.com.We post the following filings on our website as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission: · our annual report on Form 10-K · our quarterly reports on Form 10-Q · our current reports on Form 8-K · our proxy statement · any amendments to the above-listed reports filed or furnished pursuant to Sections 13(a) or 15(d) of the Securities Exchange Act of 1934 All SEC filings on our website are available free of charge.The information on our website is not incorporated into this Form 10-K.Industry Background Competitive pressures require manufacturers of a wide variety of products to expand product functionality and provide differentiation while maintaining or reducing cost.To address these requirements, manufacturers often use integrated circuit-based embedded control systems that enable them to: · differentiate their products · replace less efficient electromechanical control devices · reduce the number of components in their system · add product functionality · decrease time to market for their products · significantly reduce product cost Embedded control systems have been incorporated into thousands of products and subassemblies in a wide variety of applications and markets worldwide, including: · automotive comfort, safety and entertainment applications · remote control devices · handheld tools · home appliances · portable computers · robotics · accessories · cordless and cellular telephone · motor controls · security systems · educational and entertainment devices · consumer electronics · power supplies 3 Embedded control systems typically incorporate a microcontroller as the principal active, and sometimes sole, component.A microcontroller is a self-contained computer-on-a-chip consisting of a central processing unit, non-volatile program memory, random access memory for data storage and various input/output peripheral capabilities.In addition to the microcontroller, a complete embedded control system incorporates application-specific software and may include specialized peripheral device controllers, non-volatile memory components such as EEPROMs, and various analog and interface products. The increasing demand for embedded control has made the market for microcontrollers one of the larger segments of the semiconductor market.Microcontrollers are currently available in 4-bit through 32-bit architectures.4-bit microcontrollers are relatively inexpensive, but they generally lack the minimum functionality required in most applications and are typically used in relatively simple applications.8-bit microcontrollers remain very cost-effective for a wide range of high volume embedded control applications and, as a result, continue to represent the largest portion of the overall microcontroller market.16-bit and 32-bit microcontrollers provide higher performance and functionality, and are generally found in more complex embedded control applications. Many of themicrocontrollers shipped today are ROM-based and must be programmed by the semiconductor supplier during manufacturing, resulting in long lead times, based on market conditions, for delivery of such microcontrollers.In addition to delayed product introduction, these long lead times can result in potential inventory obsolescence and temporary factory shutdowns when changes in the firmware are required. To address these issues, some suppliers offer programmable microcontrollers that can be configured by the customer in the customer’s manufacturing line, thus significantly reducing lead time and inventory risks when the inevitable firmware changes occur.While these microcontrollers were initially expensive relative to ROM-based microcontrollers, manufacturing technology has evolved over time to the point where reprogrammable microcontrollers are now available for little to no premium over ROM-based microcontrollers, thus providing significant value to microcontroller customers.As a result, reprogrammable microcontrollers are the fastest growing segment of the microcontroller market. Our Products Our strategic focus is on embedded control solutions, including: · microcontrollers · development tools · analog and interface products · memory products We provide highly cost-effective embedded control solutions that also offer the advantages of small size, high performance, low voltage/power operation and ease of development, enabling timely and cost-effective embedded control product integration by our customers. Microcontrollers We offer a broad family of microcontroller products featuring our unique, proprietary architecture marketed under the PIC® brand name.We believe that our PIC product family is a price/performance leader in the worldwide microcontroller market.We have shipped over 5 billion PIC microcontrollers to customers worldwide since their introduction in 1990.Our PIC products are designed for applications requiring field-programmability, high performance, low power and cost effectiveness.They feature a variety of memory technology configurations, low voltage and power, small footprint and ease of use.Our performance results from a product architecture which features dual data and instruction pathways, referred to as a Harvard dual-bus architecture; a Reduced Instruction Set Computer, referred to as RISC; and variable length instructions; all of which provide significant speed advantages over alternative single-bus, Complex Instruction Set Computer architectures, referred to as CISC.With over 400 microcontrollers in our product portfolio, we target the 8-bit and 16-bit microcontroller markets.Additionally, our scalable product architecture allows us to successfully target both the entry-level of the 32-bit microcontroller market, as well as the 4-bit microcontroller marketplace, significantly enlarging our addressable market. Digital Signal Controllers (DSC) are a subset of our 16-bit microcontroller offering.Our dsPIC®Digital Signal Controller families integrate the control features of high-performance 16-bit microcontrollers with the computation capabilities of Digital Signal Processors (DSPs), along with a wide variety of peripheral functions making them suitable for a large number of embedded control applications.Our dsPIC product family offers a broad suite of hardware and software development tools, software application libraries, development boards and reference designs to ease and expedite the customer application development cycle.With its field-re-programmability, large selection of peripheral functions, small footprint and ease of use, we believe that our dsPIC Digital Signal Controllers enlarge our addressable market. 4 We have used our manufacturing experience and design and process technology to bring additional enhancements and manufacturing efficiencies to the development and production of our PIC family of microcontroller products.Our extensive experience base has enabled us to develop our advanced, low cost user programmability feature by incorporating non-volatile memory, such as Flash, EEPROM and EPROM Memory, into the microcontroller, and to be a leader in reprogrammable microcontroller product offerings. Development Tools We offer a comprehensive set of low-cost and easy-to-learn application development tools.These tools enable system designers to quickly and easily program a PIC microcontroller and dsPIC Digital Signal Controllers for specific applications and, we believe are a key factor for obtaining design wins. Our family of development tools operates in the standard Windows® environment on standard PC hardware.These tools range from entry-level systems, which include an assembler and programmer or in-circuit debugging hardware, to fully configured systems that provide in-circuit emulation hardware.Customers moving from entry-level designs to those requiring real-time emulation are able to preserve their investment in learning and tools as they migrate to future PIC devices since all of our systems share the same integrated development environment. Many independent companies also develop and market application development tools that support our standard microcontroller product architecture.Currently, there are more than 150 third-party tool suppliers worldwide whose products support our proprietary microcontroller architecture. We believe that familiarity with and adoption of both our and third-party development tools by an increasing number of product designers will be an important factor in the future selection of our embedded control products.These development tools allow design engineers to develop thousands of application-specific products from our standard microcontrollers.To date, we have shipped more than 500,000 development tools. Analog and Interface Products Our analog and interface products now consist of several families with over 500 power management, linear, mixed-signal, thermal management and interface products.At the end of fiscal 2007, our mixed-signal analog and interface products were being shipped to more than 12,100 end customers. We continue marketing and selling our analog and interface products into our existing microcontroller customer base, which we refer to as our analog “attach” strategy, as well as to new customers.In addition to our “attach” strategy, we market and sell other products that may not fit our traditional PIC microcontroller and memory products customer base.We market these, and all of our products, based on an application segment approach targeted to provide customers with application solutions. Memory Products Our memory products consist primarily of serial electrically erasable programmable read only memory, referred to as Serial EEPROMs.We sell these devices primarily into the embedded control market, and we are one of the largest suppliers of such devices worldwide.Serial EEPROM products are used for non-volatile program and data storage in systems where such data must be either modified frequently or retained for long periods.Serial EEPROMs have a very low I/O pin requirement, permitting production of very small devices. Manufacturing Our manufacturing operations include wafer fabrication and assembly and test.The ownership of our manufacturing resources is an important component of our business strategy, enabling us to maintain a high level of manufacturing control resulting in us being one of the lowest cost producers in the embedded control industry.By owning our wafer fabrication facilities and much of our assembly and test operations, and by employing statistical techniques (statistical process control, 5 designed experiments and wafer level monitoring), we have been able to achieve and maintain high production yields.Direct control over manufacturing resources allows us to shorten our design and production cycles.This control also allows us to capture the wafer manufacturing and a portion of the assembly and testing profit margin. Our manufacturing facilities are located in: · Tempe, Arizona (Fab 2) · Chandler, Arizona (probe operations) · Puyallup, Washington (Fab 3) (non-operational) · Gresham, Oregon (Fab 4) · Bangkok, Thailand (assembly, probe and test) Wafer Fabrication Fab 2 currently produces 8-inch wafers and supports manufacturing processes from 0.35 to 5.0 microns.During fiscal 2007, Fab 2 operated at approximately 99% of its capacity compared to approximately 98% during fiscal 2006.Operating at higher percentages of capacity has a positive impact on our operating results due to the relatively high fixed costs inherent in wafer fabrication manufacturing. Fab 3 is currently non-operational and being held-for-future-use.See “Item 6 – Selected Financial Data – Fiscal 2003 – Fab 3 Impairment Charge,” below at page 20, for a discussion of the status of Fab 3. We acquired Fab 4 in August 2002 and began production on October 31, 2003.Fab 4 currently produces 8-inch wafers using predominantly 0.5 micron manufacturing processes and is capable of supporting technologies below 0.18 microns.A significant amount of clean room capacity and equipment acquired with Fab 4 can be brought on line in the future to support incremental wafer fabrication capacity needs.We believe the combined capacity of Fab 2, Fab4 and Fab3 will provide sufficient capacity to allow us to respond to increases in future demand. We continue to transition products to more advanced process technologies to reduce future manufacturing costs.We believe that our ability to successfully transition to more advanced process technologies is important for us to remain competitive. We outsource a small percentage of our wafer production requirements to third-party wafer foundries to augment our internal manufacturing capabilities. Assembly and Test We perform product assembly and testing at our facilities located near Bangkok, Thailand.At March 31, 2007, approximately 72% of our assembly requirements were being performed in our Thailand facility.As of March 31, 2007, our Thailand facility was testing substantially all of our wafer production.We use third-party assembly and test contractors in several Asian countries for the balance of our assembly and test requirements. General Matters Impacting Our Manufacturing Operations We employ proprietary design and manufacturing processes in developing our microcontroller and memory products.We believe our processes afford us both cost-effective designs in existing and derivative products and greater functionality in new product designs.While many of our competitors develop and optimize separate processes for their logic and memory product lines, we use a common process technology for both microcontroller and non-volatile memory products.This allows us to more fully absorb our process research and development costs and to deliver new products to market more rapidly.Our engineers utilize advanced Computer Aided Design tools and software to perform circuit design, simulation and layout, and our in-house photomask and wafer fabrication facilities enable us to rapidly verify design techniques by processing test wafers quickly and efficiently. Due to the high fixed costs inherent in semiconductor manufacturing, consistently high manufacturing yields have significant positive effects on our gross profit and overall operating results.Our continuous focus on manufacturing productivity has allowed us to maintain excellent manufacturing yields at our facilities.Our manufacturing yields are primarily driven by a comprehensive implementation of statistical process control, extensive employee training and our effective use of our manufacturing facilities and equipment.Maintenance of manufacturing productivity and yields are important factors in the achievement of our operating results.The manufacture of integrated circuits, particularly non-volatile, erasable CMOS memory and logic devices, such as those that we produce, are complex processes.These processes are sensitive to a wide variety of factors, including the level of contaminants in the manufacturing environment, impurities in 6 the materials used and the performance of our manufacturing personnel and equipment.As is typical in the semiconductor industry, we have from time to time experienced lower than anticipated manufacturing yields.Our operating results will suffer if we are unable to maintain yields at approximately the current levels. At the end of fiscal 2007, we owned long-lived assets (consisting of property, plant and equipment, intangibles and goodwill) in the United States amounting to $525.0 million and $121.1million in other countries, including $114.6 million in Thailand.At the end of fiscal 2006, we owned long-lived assets in the United States amounting to $576.9million and $124.5million in other countries, including $118.0million in Thailand. Research and Development (R&D) We are committed to continuing our investment in new and enhanced products, including development systems, and in our design and manufacturing process technologies.We believe these investments are significant factors in maintaining our competitive position.Our current R&D activities focus on the design of new microcontrollers, digital signal controllers, Serial EEPROM memory, analog and interface products, new development systems, software and application-specific software libraries.We are also developing new design and process technologies to enable new products and innovative features as well as achieve further cost reductions and performance improvements in existing products. In fiscal 2007, our R&D expenses were $113.7million, compared to $94.9million in fiscal 2006 and $93.0 million in fiscal 2005.R&D expenses in fiscal 2007 included $9.6 million of share-based compensation as a result of the adoption of FASB Statement of Financial Accounting Standard (“SFAS”) No. 123R (revised 2004) Share-Based Payment (“SFAS NO. 123R”). Sales and Distribution General We market our products worldwide primarily through a network of direct sales personnel and distributors. Our direct sales force focuses on a wide variety of strategic accounts in three geographical markets: the Americas, Europe and Asia.We currently maintain sales and technical support centers in major metropolitan areas in all three geographic markets.We believe that a strong technical service presence is essential to the continued development of the embedded control market.Many of our field sales engineers (FSEs), field application engineers (FAEs), and sales management have technical degrees or backgrounds and have been previously employed in high technology environments.We believe that the technical knowledge of our sales force is a key competitive advantage in the sale of our products.The primary mission of our FAE team is to provide technical assistance to customers and to conduct periodic training sessions for the balance of our sales team.FAEs also frequently conduct technical seminars and workshops in major cities around the world. Distribution Our distributors focus primarily on servicing the product requirements of a broad base of diverse customers.We believe that distributors can provide an effective means of reaching this broad and diverse customer base.We believe that customers recognize Microchip for its products and brand name and use distributors as an effective supply channel. In fiscal 2007, 2006 and 2005, we derived 65% of our net sales from sales through distributors and 35% of our net sales from customers serviced directly by Microchip.Our largest distributor accounted for approximately 11% of our net sales in fiscal 2007 and 13% of our net sales in fiscal 2006 and 2005.Our second largest distributor accounted for approximately 10% of our net sales in fiscal 2007,11% of our net sales in fiscal 2006 and 12% of our net sales in fiscal 2005.No other distributor or end customer accounted for more than 10% of our net sales in fiscal 2007, 2006 or 2005. Distributors generally have broad-based rights to return product to us.As revenue on distributor shipments is not recognized until the distributors sell our product to their end customers, distributor returns have no impact on our revenue. We also grant certain credits to our distributors.The credits are granted to the distributors on specifically identified pieces of the distributors’ business to allow them to earn a competitive gross margin on the sale of our products to their end customers.The credits are on a per unit basis and are not given to the distributor until they provide information regarding the sale to their end customer.The effect of granting these credits establishes the net selling price from us to our distributors for the products and results in the net revenue recognized by us when the product is sold by the distributors to their end customers. 7 We also provide these distributors with price protection by reducing product pricing based on market conditions, competitive considerations and other factors.Price protection is granted to distributors on the inventory that they have on hand at the date the price protection is offered.When we reduce the selling price of our products, it allows the distributors to claim a credit against their outstanding accounts receivable balances based on the new price of the inventory they have on hand as of the date of the price reduction.There is no revenue recognition impact from the price protection activity. We do not offer material incentive programs to our distributors. We do not have long-term agreements with our distributors and we, or our distributors, may each terminate our relationship with little or no advanced notice.The loss of, or the disruption in the operations of, one or more of our distributors could reduce our future net sales in a given quarter and could result in an increase in inventory returns. Sales by Geography Sales by geography for fiscal 2007, 2006 and 2005 were as follows (dollars in thousands): Year Ended March 31, 2007 2006 2005 Americas $ 287,371 27.6 % $ 266,353 28.7 % $ 248,881 29.4 % Europe 302,708 29.1 255,367 27.5 232,493 27.4 Asia 449,592 43.3 406,173 43.8 365,562 43.2 Total Sales $ 1,039,671 100.0 % $ 927,893 100.0 % $ 846,936 100.0 % Sales to foreign customers accounted for approximately 74% of our net sales in fiscal 2007, 74% of our net sales in fiscal 2006 and 73% of our net sales in fiscal 2005.Our sales to foreign customers have been predominately in Asia and Europe, which we attribute to the manufacturing strength in those areas for automotive, communications, computing, consumer and industrial control products.Americas sales include sales to customers in the United States, Canada, Central America and South America. Sales to customers in China, including Hong Kong, accounted for approximately 18% of our net sales in fiscal 2007 and 17% of our net sales in fiscal 2006 and 2005.In fiscal 2007, 2006 and 2005, sales to customers in Taiwan accounted for approximately 10% of our net sales.We did not have sales into any other foreign countries that exceeded 10% of our net sales during fiscal 2007, 2006 or 2005. Our international sales are predominately U.S. dollar denominated.Although foreign sales are subject to certain government export restrictions, we have not experienced any material difficulties to date as a result of export restrictions. The semiconductor industry is characterized by seasonality and wide fluctuations of supply and demand.Since a significant portion of our revenue is from consumer markets and international sales, our business may be subject to seasonally lower revenues in the third and fourth quarters of our fiscal year.However, broad strength in our overall business in recent periods has had a more significant impact on our results than seasonality, and has made it difficult to assess the impact of seasonal factors on our business. Backlog As of April 30, 2007 our backlog was approximately $185.4 million, compared to $231.2 million as of April 30, 2006.Our backlog includes all purchase orders scheduled for delivery within the subsequent 12 months. We primarily produce standard products that can be shipped from inventory within a short time after we receive an order.Our business and, to a large extent, that of the entire semiconductor industry, is characterized by short-term orders and shipment schedules.Orders constituting our current backlog are subject to changes in delivery schedules, or to cancellation at the customer’s option without significant penalty.Thus, while backlog is useful for scheduling production, backlog as of any particular date may not be a reliable measure of sales for any future period. Competition The semiconductor industry is intensely competitive and has been characterized by price erosion and rapid technological change.We compete with major domestic and international semiconductor companies, many of which have greater market recognition and greater financial, technical, marketing, distribution and other resources than we have with which to pursue 8 engineering, manufacturing, marketing and distribution of their products.Furthermore, capacity in the semiconductor industry is generally increasing over time and such increased capacity or improved product availability could adversely affect our competitive position. We currently compete principally on the basis of the technical innovation and performance of our embedded control products, including the following product characteristics: · speed · functionality · density · power consumption · reliability · packaging alternatives We believe that other important competitive factors in the embedded control market include: · ease of use · functionality of application development systems · dependable delivery and quality · technical service and support · price · availability We believe that we compete favorably with other companies on all of these factors, but we may be unable to compete successfully in the future, which could harm our business. Patents, Licenses and Trademarks We maintain a portfolio of United States and foreign patents, expiring on various dates between 2007 and 2024.We also have numerous additional United States and foreign patent applications pending.We do not expect that the expiration of any particular patent will have a material impact on our business.While we intend to continue to seek patents on our inventions and manufacturing processes, we believe that our continued success depends primarily on the technological skills and innovative capabilities of our personnel and our ability to rapidly commercialize product developments, rather than on our patents.Our existing patents and any new patents that are issued may not be of sufficient scope or strength to provide meaningful protection or any commercial advantage to us.In addition, the laws of certain foreign countries do not protect our intellectual property rights to the same extent as the laws of the United States. We have entered into certain intellectual property licenses and cross-licenses with other companies related to semiconductor products and manufacturing processes.As is typical in the semiconductor industry, we and our customers have from time to time received, and may in the future receive, communications from third parties asserting patent or other intellectual property rights on certain of our products or technologies.We investigate all such notices and respond as we believe is appropriate.Based on industry practice, we believe that in most cases we can obtain any necessary licenses or other rights on commercially reasonable terms, but we cannot assure that all licenses would be on acceptable terms, that litigation would not ensue or that damages for any past infringement would not be assessed.Litigation, which could result in substantial cost to us and require significant attention from management, may be necessary to enforce our patents or other intellectual property rights, or to defend us against claimed infringement of the rights of others.The failure to obtain necessary licenses or other rights, or litigation arising out of infringement claims, could harm our business. Environmental Regulation We must comply with many different federal, state, local and foreign governmental regulations related to the use, storage, discharge and disposal of certain chemicals and gases used in our manufacturing processes.Our facilities have been designed to comply with these regulations and we believe that our activities are conducted in compliance with such regulations.Any changes in such regulations or in their enforcement could require us to acquire costly equipment or to incur other significant expenses to comply with environmental regulations.Any failure by us to adequately control the storage, use and disposal of regulated substances could result in future liabilities. Increasing public attention has been focused on the environmental impact of electronic manufacturing operations.While we have not experienced any materially adverse effects on our operations from environmental regulations, our business and results of operations could suffer if for any reason we fail to control the use of, or to adequately restrict the discharge of, hazardous substances under present or future environmental regulations. 9 Employees As of March 31, 2007, we had 4,582 employees.None of our employees are represented by a labor organization.We have never had a work stoppage and believe that our employee relations are good. Executive Officers The following sets forth certain information regarding our executive officers as of April 30, 2007: Name Age Position Steve Sanghi 51 Chairman of the Board, President and Chief Executive Officer Ganesh Moorthy 47 Executive Vice President Stephen V. Drehobl 45 Vice President, Security, Microcontroller and Technology Division David S. Lambert 55 Vice President, Fab Operations Mitchell R. Little 54 Vice President, Worldwide Sales and Applications Gordon W. Parnell 57 Vice President, Chief Financial Officer Richard J. Simoncic 43 Vice President, Analog and Interface Products Division Mr. Sanghi has been President since August 1990, CEO since October 1991, and Chairman of the Board since October 1993. He has served as a director since August 1990. Mr. Sanghi holds an M.S. degree in Electrical and Computer Engineering from the University of Massachusetts and a B.S. degree in Electronics and Communication from Punjab University, India. Since May, 2004, hehas been a member of the Board of Directors of Xyratex Ltd., a storage and network technology company.Since May 2007, he has been a member of the Board of Directors of FIRST (For Inspiration and Recognition of Science and Technology). Mr. Moorthy has served as Executive Vice President since October 2006 and Vice President, Advanced Microcontroller and Memory Division, since December 2003.From November 2001 to December 2003, he served as Vice President, Advanced Microcontroller and Automotive Division.Prior to this time, he served in various executive capacities with other semiconductor companies.Mr. Moorthy holds an M.B.A. in Marketing from NationalUniversity, a B.S. degree in Electrical Engineering from the University of Washington and a B.S. degree in Physics from the University of Bombay. Mr. Drehobl has served as Vice President of the Security, Microcontroller, and Technology Division since July 2001. He has been employed by Microchip since August 1989 and has served as a Vice President in various roles since February 1997.Mr. Drehobl holds a Bachelor of Technology degree from the University of Dayton. Mr. Lambert has served as Vice President, Fab Operations since November 1993.From 1991 to November 1993, he served as Director of Manufacturing Engineering, and from 1989 to 1991, he served as Engineering Manager of Fab Operations.Mr. Lambert holds a B.S. degree in Chemical Engineering from the University of Cincinnati. Mr. Little has served as Vice President, Worldwide Sales and Applications since July 2000.He has been employed by Microchip since 1989 and has served as a Vice President in various roles since September 1993.Mr. Little holds a B.S. degree in Engineering Technology from United Electronics Institute. Mr. Parnell has served as Vice President and Chief Financial Officer since May 2000.He served as Vice President, Controller and Treasurer from April 1993 to May 2000.Mr. Parnell holds a finance/accounting qualification with the Association of Certified Accountants from Edinburgh College, Scotland. Mr. Simoncic has served as Vice President, Analog and Interface Products Division since September 1999.From October 1995 to September 1999 he served as Vice President in various roles.Joining Microchip in 1990, Mr. Simoncic held various roles in Design, Device/Yield Engineering and Quality Systems.Mr. Simoncic holds a B.S. degree in Electrical Engineering Technology from DeVry Institute of Technology. Item 1A. RISK FACTORS When evaluating Microchip and its business, you should give careful consideration to the factors listed below, in addition to the information provided elsewhere in this Form 10-K and in other documents that we file with the Securities and Exchange Commission. 10 Our quarterly operating results may fluctuate due to factors that could reduce our net sales and profitability. Our quarterly operating results are affected by a wide variety of factors that could reduce our net sales and profitability, many of which are beyond our control.Some of the factors that may affect our quarterly operating results include: · changes in demand or market acceptance of our products and products of our customers · levels of inventories at our customers · the mix of inventory we hold and our ability to satisfy orders from our inventory · changes in utilization of our manufacturing capacity and fluctuations in manufacturing yields · our ability to secure sufficient assembly and testing capacity · availability of raw materials and equipment · competitive developments including pricing pressures · the level of orders that are received and can be shipped in a quarter · the level of sell-through of our products through distribution · changes or fluctuations in customer order patterns and seasonality · constrained availability from other electronic suppliers impacting our customers’ ability to ship their products, which in turn may adversely impact our sales to those customers · costs and outcomes of any tax audits or any litigation involving intellectual property, customers or other issues · disruptions in our business or our customers’ businesses due to terrorist activity, armed conflict, war, worldwide oil prices and supply, public health concerns or disruptions in the transportation system · property damage or other losses which are not covered by insurance · general economic, industry or political conditions in the United States or internationally We believe that period-to-period comparisons of our operating results are not necessarily meaningful and that you should not rely upon any such comparisons as indications of future performance.In future periods our operating results may fall below our public guidance or the expectations of public market analysts and investors, which would likely have a negative effect on the price of our common stock. Our operating results will suffer if we ineffectively utilize our manufacturing capacity or fail to maintain manufacturing yields. The manufacture and assembly of integrated circuits, particularly non-volatile, erasable CMOS memory and logic devices such as those that we produce, are complex processes.These processes are sensitive to a wide variety of factors, including the level of contaminants in the manufacturing environment, impurities in the materials used, the performance of our wafer fabrication personnel and equipment, and other quality issues.As is typical in the semiconductor industry, we have from time to time experienced lower than anticipated manufacturing yields.Our operating results will suffer if we are unable to maintain yields at approximately the current levels.This could include delays in the recognition of revenue, loss of revenue or future orders, and customer-imposed penalties for failure to meet contractual shipment deadlines. Our operating results are also adversely affected when we operate at less than optimal capacity.Lower capacity utilization results in certain costs being charged directly to expense and lower gross margins. We are dependent on orders that are received and shipped in the same quarter and are therefore limited in our visibility of future product shipments. Our net sales in any given quarter depend upon a combination of shipments from backlog and orders received in that quarter for shipment in that quarter, which we refer to as turns orders.We measure turns orders at the beginning of a quarter based on the orders needed to meet the shipment targets that we set entering the quarter.Historically, we have proven our ability to respond quickly to customer orders as part of our competitive strategy, resulting in customers placing orders with relatively short delivery schedules.Shorter lead times generally mean that turns orders as a percentage of our business are relatively high in any particular quarter and reduces our backlog visibility on future product shipments.Turns orders correlate to overall semiconductor industry conditions and product lead times.Because turns orders are difficult to predict, varying levels of turns orders make our net sales more difficult to forecast.If we do not achieve a sufficient level of turns orders in a particular quarter relative to our revenue targets, our revenue and operating results may suffer. Intense competition in the markets we serve may lead to pricing pressures, reduced sales of our products or reduced market share. The semiconductor industry is intensely competitive and has been characterized by price erosion and rapid technological change.We compete with major domestic and international semiconductor companies, many of which have greater market recognition and substantially greater financial, technical, marketing, distribution and other resources than we do with which to pursue engineering, manufacturing, marketing and distribution of their products.We may be unable to compete successfully in the future, which could harm our business. 11 Our ability to compete successfully depends on a number of factors both within and outside our control, including, but not limited to: · the quality, performance, reliability, features, ease of use, pricing and diversity of our products · our success in designing and manufacturing new products including those implementing new technologies · the rate at which customers incorporate our products into their own applications · product introductions by our competitors · the number, nature and success of our competitors in a given market · our ability to obtain adequate supplies of raw materials and other supplies at acceptable prices · our ability to protect our products and processes by effective utilization of intellectual property rights · the quality of our customer service and our ability to address the needs of our customers, and · general market and economic conditions. Historically, average selling prices in the semiconductor industry decrease over the life of any particular product.The overall average selling prices of our microcontroller and proprietary analog and interface products have remained relatively constant, while average selling prices of our Serial EEPROM and non-proprietary analog and interface products have declined over time. We have experienced, and expect to continue to experience, modest pricing declines in certain of our more mature proprietary product lines, due primarily to competitive conditions.We have been able to moderate average selling price declines in many of our proprietary product lines by continuing to introduce new products with more features and higher prices.We have experienced in the past and expect to continue to experience in the future varying degrees of competitive pricing pressures in our Serial EEPROM and non-proprietary analog products. We may be unable to maintain average selling prices for our products as a result of increased pricing pressure in the future, which could adversely impact our operating results. Our business is dependent on selling through distributors. Sales through distributors accounted for 65% of our net sales in fiscal 2007, 2006 and 2005.Our two largest distributors together accounted for approximately 21% of our net sales in fiscal 2007, approximately 24% of our net sales in fiscal 2006 and approximately 25% of our net sales in fiscal 2005.We do not have long-term agreements with our distributors and both we and our distributors may each terminate our relationship with little or no advanced notice.We believe that customers recognize Microchip for its products and brand name and use distributors as an effective supply channel. During fiscal 2006, we reduced the gross margin that certain of our distributors earn when they sell our products.We reduced these distributors’ gross margins because we believed these distributors did not have sufficient technical sales resources to properly address the marketplace for our products.Since fiscal 2006, we have added a significant number of technical sales employees throughout our worldwide sales organization to address the support requirements for both our OEM and distribution customers.Although these actions have not had a material adverse impact on the overall effectiveness of our distribution channel, there can be no assurance that there will not be an adverse impact in the future. The loss of, or a disruption in the operations of, one or more of our distributors could reduce our net sales in a given period and could result in an increase in inventory returns. Our success depends on our ability to introduce new products on a timely basis. Our future operating results will depend on our ability to develop and introduce new products on a timely basis that can compete effectively on the basis of price and performance and which address customer requirements.The success of our new product introductions depends on various factors, including, but not limited to: · proper new product selection · timely completion and introduction of new product designs · development of support tools and collateral literature that make complex new products easy for engineers to understand and use, and · market acceptance of our customers’ end products. 12 Because our products are complex, we have experienced delays from time to time in completing development of new products.In addition, our new products may not receive or maintain substantial market acceptance.We may be unable to design, develop and introduce competitive products on a timely basis, which could adversely impact our future operating results. Our success also depends upon our ability to develop and implement new design and process technologies.Semiconductor design and process technologies are subject to rapid technological change and require significant R&D expenditures.We and other companies in the industry have, from time to time, experienced difficulties in effecting transitions to advanced process technologies and, consequently, have suffered reduced manufacturing yields or delays in product deliveries.Our future operating results could be adversely affected if any transition to future process technologies is substantially delayed or inefficiently implemented. We must attract and retain qualified personnel to be successful, and competition for qualified personnel is intense in our market. Our success depends upon the efforts and abilities of our senior management, engineering and other personnel.The competition for qualified engineering and management personnel is intense.We may be unsuccessful in retaining our existing key personnel or in attracting and retaining additional key personnel that we require.The loss of the services of one or more of our key personnel or the inability to add key personnel could harm our business.We have no employment agreements with any member of our senior management team.As a result of the anticipated impact that the adoption of SFAS No. 123R in our first quarter of 2007would haveon our results of operations, we changed our equity compensation program during fiscal 2006.We now grant fewer equity based shares per employee and the type of equity instrument is generally restricted stock units rather than stock options.This change in our equity compensation program may make it more difficult for us to attract or retain qualified management and engineering personnel, which could have an adverse effect on our business. We are dependent on several contractors to perform key manufacturing functions for us. We use several contractors located in Asia for a portion of the assembly and testing of our products.We also rely on outside wafer foundries for a portion of our wafer fabrication.Although we own the majority of our manufacturing resources, the disruption or termination of any of our contractors could harm our business and operating results. Our use of third parties involves some reduction in our level of control over the portions of our business that we subcontract.Our future operating results could suffer if any contractor were to experience financial, operations or production difficulties or situations when demand exceeds capacity, or if they were unable to maintain manufacturing yields, assembly and test yields and costs at approximately their current levels, or if due to their locations in foreign countries they were to experience political upheaval or infrastructure disruption.Further, procurement from third parties is done by purchase order and contracts.If these third parties are unable or unwilling to timely deliver products or services conforming to our quality standards, we may not be able to qualify additional manufacturing sources for our products in a timely manner or at all, and such arrangements, if any, may not be on favorable terms to us.In such event, we could experience an interruption in production, an increase in manufacturing and production costs, decline in product reliability, and our business and operating results could be adversely affected. We may lose sales if our suppliers of raw materials and equipment fail to meet our needs. Our semiconductor manufacturing operations require raw materials and equipment that must meet exacting standards.We generally have more than one source for these supplies, but there are only a limited number of suppliers capable of delivering various raw materials and equipment that meet our standards.The raw materials and equipment necessary for our business could become more difficult to obtain as worldwide use of semiconductors in product applications increases.We have experienced supply shortages from time to time in the past, and on occasion our suppliers have told us they need more time than expected to fill our orders or that they will no longer support certain equipment with updates or spare and replacements parts.An interruption of any raw materials or equipment sources, or the lack of supplier support for a particular piece of equipment, could harm our business. Our operating results may be impacted by both seasonality and the wide fluctuations of supply and demand in the semiconductor industry. The semiconductor industry is characterized by seasonality and wide fluctuations of supply and demand.Since a significant portion of our revenue is from consumer markets and international sales, our business may be subject to seasonally lower revenues in particular quarters of our fiscal year.However, broad strength in our overall business in recent periods and semiconductor industry conditions have had a more significant impact on our results than seasonality, and has made it difficult to assess the impact of seasonal factors on our business. The industry has also experienced significant economic downturns, characterized by diminished product demand and production over-capacity.We have sought to reduce our exposure to this industry cyclicality by selling proprietary products that cannot be easily or quickly replaced, to a 13 geographically diverse base of customers across a broad range of market segments.However, we have experienced substantial period-to-period fluctuations in operating results and expect, in the future, to experience period-to-period fluctuations in operating results due to general industry or economic conditions. We are exposed to various risks related to legal proceedings or claims. We are currently, and in the future may be, involved in legal proceedings or claims regarding patent infringement, intellectual property rights, contracts and other matters.We were involved in patent infringement litigation with Philips Corporation which was settled in fiscal 2005.As is typical in the semiconductor industry, we receive notifications from customers from time to time who believe that we owe them indemnification or other obligations related to infringement claims made against the customers by third parties.These legal proceedings and claims, whether with or without merit, could result in substantial cost to us and divert our resources.If we are not able to resolve a claim, negotiate a settlement of a matter, obtain necessary licenses on commercially reasonable terms, reengineer our products or processes to avoid infringement, and/or successfully prosecute or defend our position, we could incur uninsured liability in any of them, be required to take an appropriate charge to operations, be enjoined from selling a material portion of our product line or using certain processes, suffer a reduction or elimination in value of inventories,and our business, financial condition or results of operations could be harmed. It is also possible that from time to time we may be subject to warranty or product liability claims that could lead to significant expenses related to the defense of such claims, diversion of resources, increased costs associated with the replacement of affected products, lost revenue or delay in recognition of revenue due to cancellation of orders and unpaid receivables, customer imposed fines or penalties for failure to meet contractual requirements, and a requirement to pay damages claims.Because the systems into which our products are integrated have a higher cost of goods than the products we sell, these expenses and damages may be significantly higher than the sales and profits we received from the products involved.While we specifically exclude consequential damages in our standard terms and conditions, our ability to avoid such liabilities may be limited by applicable law.We do have product liability insurance, but there is no certainty that insurance will cover all claims or be of a sufficient amount to fully protect against such claims.Costs or payments we may make in connection with warranty or product liability claims may adversely affect the results of our operations. Further, we sell to customers in industries such as automotive, aerospace, and medical, where failure of their systems could cause damage to property or persons. We may be subject to product liability claims if our products cause the system failures. Based on our historical experience, we believe that the risk of exposure to product liability claims is currently low. However, we will face increased exposure to product liability claims if there are substantial increases in either the volume of our sales into these applications or the frequency of system failures caused by our devices. Failure to adequately protect our intellectual property could result in lost revenue or market opportunities. Our ability to obtain patents, licenses and other intellectual property rights covering our products and manufacturing processes is important for our success.To that end, we have acquired certain patents and patent licenses and intend to continue to seek patents on our inventions and manufacturing processes.The process of seeking patent protection can be long and expensive, and patents may not be issued from currently pending or future applications.In addition, our existing patents and any new patents that are issued may not be of sufficient scope or strength to provide meaningful protection or any commercial advantage to us.We may be subject to or may ourselves initiate interference proceedings in the U.S. Patent and Trademark Office, which can require significant financial and management resources.In addition, the laws of certain foreign countries do not protect our intellectual property rights to the same extent as the laws of the United States.Infringement of our intellectual property rights by a third party could result in uncompensated lost market and revenue opportunities for us. We do not typically have long-term contracts with our customers. We do not typically enter into long-term contracts with our customers and we cannot be certain about future order levels from our customers.When we do enter into customer contracts, the contract is generally cancelable at the convenience of the customer.Even though we have over 56,000 end customers and our ten largest customers make up approximately 10% of our total revenue, cancellation of long-term and short-term customer contracts could have an adverse financial impact on our revenue and profits. Further, as the practice has become more commonplace in the industry, we have entered into contracts with certain customers that differ from our standard terms of sale.Under these contracts we commit to supply quantities of products on scheduled delivery dates.If we become unable to supply the customer as required under the contract, the customer may incur additional production costs, lost revenues due to subsequent delays in their own manufacturing schedule, or quality related issues.Under these contracts, we may be liable for the costs the customer has incurred.While we try to limit such liabilities, if they should arise, there may be a material adverse impact on our results of operation and financial condition. 14 Business interruptions could harm our business. Operations at any of our manufacturing facilities, or at any of our wafer fabrication or test and assembly subcontractors, may be disrupted for reasons beyond our control, including work stoppages, power loss, incidents of terrorism or security risk, political instability, public health issues, telecommunications, transportation or other infrastructure failure, fire, earthquake, floods, or other natural disasters.If operations at any of our facilities, or our subcontractors’ facilities are interrupted, we may not be able to shift production to other facilities on a timely basis.If this occurs, we would likely experience delays in shipments of products to our customers and alternate sources for production may be unavailable on acceptable terms.This could result in reduced revenues and profits and the cancellation of orders or loss of customers.In addition, business interruption insurance will likely not be enough to compensate us for any losses that may occur and any losses or damages incurred by us as a result of business interruptions could significantly harm our business. We are highly dependent on foreign sales and operations, which exposes us to foreign political and economic risks. Sales to foreign customers account for a substantial portion of our net sales.During fiscal 2007 and 2006, approximately 74% of our net sales were made to foreign customers.We purchase a substantial portion of our raw materials and equipment from foreign suppliers.In addition, we own product assembly and testing facilities located near Bangkok, Thailand.We also use various foreign contractors for a portion of our assembly and testing and for a portion of our wafer fabrication requirements.Substantially all of our finished goods inventory is maintained in Thailand. Our reliance on foreign operations, foreign suppliers, maintenance of substantially all of our finished goods in inventory at foreign locations and significant foreign sales exposes us to foreign political and economic risks, including, but not limited to: · political, social and economic instability · public health conditions · trade restrictions and changes in tariffs · import and export license requirements and restrictions · difficulties in staffing and managing international operations · employment regulations · disruptions in international transport or delivery · fluctuations in currency exchange rates · difficulties in collecting receivables · economic slowdown in the worldwide markets served by us, and · potentially adverse tax consequences. If any of these risks materialize, our sales could decrease and our operating results could suffer. Interruptions in information technology systems could affect our business. We rely on the efficient and uninterrupted operation of complex information technology systems and networks to operate our business.Any significant system or network disruption, including but not limited to computer viruses, security breaches, or energy blackouts could have a material adverse impact on our operations, sales and operating results.We have implemented measures to manage our risks related to such disruptions, but such disruptions could negatively impact our operations and financial results.In addition, we may incur additional costs to remedy the damages caused by these disruptions or security breaches. The occurrence of events for which we are self-insured, or which exceed our insurance limits may affect our profitability and liquidity. We have insurance contracts with independent insurance companies related to many different types of risk; however, we self-insure for some risks and obligations.In these circumstances, we have determined that it is more cost effective to self-insure certain risks than to pay the increased premium costs in place since the disruption in the insurance market after the events of September 11, 2001.The risks and exposures that we self-insure include, but are not limited to, certain property product defects, political risks, and patent infringement.Should there be a loss or adverse judgment or other decision in an area for which we are self-insured, then our financial condition, result of operations and liquidity may be adversely affected. We are subject to stringent environmental regulations, which may force us to incur significant expenses. We must comply with many different federal, state, local and foreign governmental regulations related to the use, storage, discharge and disposal of toxic, volatile or otherwise hazardous chemicals used in our products and manufacturing process.Although we believe that our activities conform to presently applicable environmental regulations, our failure to 15 comply with present or future regulations could result in the imposition of fines, suspension of production or a cessation of operations.Any such environmental regulations could require us to acquire costly equipment or to incur other significant expenses to comply with such regulations.Any failure by us to control the use of or adequately restrict the discharge of hazardous substances could subject us to future liabilities.Environmental problems may occur that could subject us to future costs or liabilities. Over the past few years, there has been an expansion in environmental laws focusing on reducing or eliminating hazardous substances in electronic products. For example, the EU RoHS Directive provided that beginning July 1, 2006, electronic products sold into Europe were required to meet stringent chemical restrictions, including the absence of lead. China is adopting similar requirements. The first phase of the China legislation requires labeling and chemical content disclosure for all electronic products sold into or within China after February 28, 2007. While at this time oursemiconductor products do not directly fall under the China legislation, wehave complied with it in order to support our customers'compliance efforts. As the law is further implemented, we may need to take additional compliance activities. These laws impact our products and may make it more expensive to manufacture and sell our products. It may be difficult to timely comply with these laws and we may not have sufficient quantities of compliant materials to meet customers’ needs, thereby adversely impacting our sales and profitability. Regulatory authorities in jurisdictions into which we ship our products could levy fines or restrict our ability to export products. A significant portion of our sales are made outside of the United States through exporting and re-exporting of products.In addition to local jurisdictions’ export regulations, our U.S. manufactured products or products based on U.S. technology are subject to Export Administration Regulations (“EAR”) when exported and re-exported to and from all international jurisdictions.Licenses or proper license exceptions may be required for the shipment of our products to certain countries.Non-compliance with the EAR or other export regulations can result in penalties including denial of export privileges, fines, criminal penalties, and seizure of products.Such penalties could have a material adverse effect on our business including our ability to meet our net sales and earnings targets. The future trading price of our common stock could be subject to wide fluctuations in response to a variety of factors. The market price of our common stock has fluctuated significantly in the past and is likely to fluctuate in the future.The future trading price of our common stock could be subject to wide fluctuations in response to a variety of factors, many of which are beyond our control, including, but not limited to: · quarterly variations in our operating results and the operating results of other technology companies · actual or anticipated announcements of technical innovations or new products by us or our competitors · changes in analysts’ estimates of our financial performance or buy/sell recommendations · changes in our financial guidance or our failure to meet such guidance · general conditions in the semiconductor industry, and · worldwide economic and financial conditions. In addition, the stock market has experienced significant price and volume fluctuations that have particularly affected the market prices for many high technology companies and that often have been unrelated to the operating performance of such companies.These broad market fluctuations and other factors may harm the market price of our common stock. The outcome of currently ongoing and future examinations of our income tax returns by the IRS could have an adverse effect on our results of operations. We are subject to continued examination of our income tax returns by the Internal Revenue Service and other tax authorities. We regularly assess the likelihood of adverse outcomes resulting from these examinations to determine the adequacy of our provision for income taxes. There can be no assurance that the outcomes from these continuing examinations will not have an adverse effect on our future operating results. In the event we make acquisitions, we may not be able to successfully integrate such acquisitions or attain the anticipated benefits. While acquisitions do not represent a major part of our growth strategy, from time to time we may consider financially attractive and strategic acquisitions if such opportunities arise. Any transactions that we complete may involve a number of risks, including:the diversion of our management’s attention from our existing business to integrate the operations and personnel of the acquired business, or possible adverse effects on our operating results during the integration process.In addition, we may not be able to successfully or profitably integrate, operate, maintain and manage any newly acquired operations or employees. We may not be able to maintain uniform standards, controls, procedures and policies, and this may lead to operational inefficiencies. 16 Item 1B.UNRESOLVED STAFF COMMENTS None. Item 2.PROPERTIES At March 31, 2007, we owned the facilities described below: Location Approximate Total Sq. Ft. Uses Chandler, Arizona 415,000 Executive and Administrative Offices; Wafer Probe; R&D Center; Sales and Marketing; and Computer and Service Functions Tempe, Arizona 379,000 Wafer Fabrication (Fab 2); R&D Center; Administrative Offices; and Warehousing Puyallup, Washington (1) 700,000 Wafer Fabrication (Fab 3); R&D Center; Administrative Offices; and Warehousing (non-operational; held-for-future-use) Gresham, Oregon 826,500 Wafer Fabrication (Fab 4), R&D Center, Administrative Offices, and Warehousing Chacherngsao, Thailand (2) 290,000 Test and Assembly; Wafer Probe; Sample Center; Warehousing; and Administrative Offices (1)Currently non-operational and being held-for-future-use.Fab 3 consists of manufacturing buildings and land, with no equipment. (2)Located in the Alphatechnopolis Industrial Park near Bangkok on land to which we expect to acquire title in accordance with our agreement with thelandowner.Progress towards obtaining full title of the land has been delayed due to a bankruptcy relating to the seller of the land.We are currently working with the creditors in an attempt to reach resolution on this matter.At this time it is not possible to estimate when, or if, full title transfer will be completed.We have provided reserves that we estimate will be adequate to obtain full title.Such reserves are set at the estimated fair value of the land. In addition to the facilities we own, we lease several research and development facilities and sales offices in North America, Europe and Asia.Our aggregate monthly rental payment for our leased facilities is approximately $0.4million. We currently believe that our existing facilities will be adequate to meet our production requirements for the next 12 months. Item 3. LEGAL PROCEEDINGS In the ordinary course of our business, we are involved in a limited number of legal actions, both as plaintiff and defendant, and could incur uninsured liability in any one or more of them.Although the outcome of these actions is not presently determinable, we believe that the ultimate resolution of these matters will not harm our business and will not have a material adverse effect on our financial position, cash flows or results of operations.Litigation relating to the semiconductor industry is not uncommon, and we are, and from time to time have been, subject to such litigation.No assurances can be given with respect to the extent or outcome of any such litigation in the future. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable. 17 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on the NASDAQ Global Market under the symbol “MCHP.”Our common stock has been quoted on such market since our initial public offering on March 19, 1993.The following table sets forth the quarterly high and low closing prices of our common stock as reported by NASDAQ for our last two fiscal years. Fiscal 2007 High Low Fiscal 2006 High Low First Quarter $ 38.15 $ 31.79 First Quarter $ 30.68 $ 24.60 Second Quarter 34.88 31.11 Second Quarter 32.61 28.52 Third Quarter 34.83 31.40 Third Quarter 34.64 27.30 Fourth Quarter 37.49 33.21 Fourth Quarter 37.74 32.13 On May 11, 2007, there were approximately 424 holders of record of our common stock.This figure does not reflect beneficial ownership of shares held in nominee names. We have been declaring and paying quarterly cash dividends since the third quarter of fiscal 2003.Our total cash dividends paid were $207.9 million, $120.1 million and $43.0 million in fiscal 2007, 2006 and 2005, respectively.The following table sets forth our quarterly cash dividends per common share and the total amount of the dividend payment for each quarter in fiscal 2007 and 2006 (amounts in thousands, except per share amounts). Fiscal 2007 Dividends per Common Share Amount of Dividend Payment Fiscal 2006 Dividends per Common Share Amount of Dividend Payment First Quarter $ 0.215 $ 46,064 First Quarter $ 0.095 $ 19,795 Second Quarter 0.235 50,509 Second Quarter 0.125 26,172 Third Quarter 0.250 53,953 Third Quarter 0.160 33,645 Fourth Quarter 0.265 57,374 Fourth Quarter 0.190 40,492 18 On April 26, 2007, we declared a quarterly cash dividend of $0.28 per share, which will be paid on May 24, 2007 to stockholders of record on May 10, 2007 and the total amount of such dividend is expected to be $60.9million.Our Board is free to change its dividend practices at any time and to decrease or increase the dividend paid, or not to pay a dividend, on our common stock on the basis of our results of operations, financial condition, cash requirements and future prospects, and other factors deemed relevant by our Board.Our current intent is to provide for ongoing quarterly cash dividends depending upon market conditions and our results of operations. On October 25, 2006, our Board of Directors authorized the repurchase of up to 10,000,000 shares of our common stock in the open market or privately negotiated transactions.As of March 31, 2007, all shares related to this authorization remained available for purchase under this program.On April 22, 2004, our Board of Directors authorized the repurchase of up to 2,500,000 shares of our common stock in the open market or privately negotiated transactions.As of March 31, 2007, 1,495,166 shares related to this authorization remained available for purchase under this program.We did not repurchase any shares of our common stock in fiscal 2007. Please refer to “Item 12, Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters,” at page 38 below, for the information required by Item 201(d) of Regulation S-K with respect to securities authorized for issuance under our equity compensation plans at March 31, 2007. Item 6. SELECTED FINANCIAL DATA You should read the following selected consolidated financial data for the five-year period ended March 31, 2007 in conjunction with our Consolidated Financial Statements and Notes thereto and, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Items 7 and 8 of this Form 10-K.Our consolidated statements of income data for each of the years in the three-year period ended March 31, 2007, and the balance sheet data as of March 31, 2007 and 2006, are derived from our audited consolidated financial statements, included in Item 8 of this Form 10-K. The statements of operations data for the years ended March 31, 2004 and 2003 and balance sheet data as of March 31, 2005, 2004 and 2003 have been derived from our consolidated audited financial statements not included herein (for information below all amounts are in thousands, except per share data). Statement of Income Data: March 31, 2007 2006 2005 2004 2003 Net sales $ 1,039,671 $ 927,893 $ 846,936 $ 699,260 $ 651,462 Cost of sales 414,915 377,016 362,961 349,301 299,227 Research and development 113,698 94,926 93,040 85,389 87,963 Selling, general and administrative 163,247 129,587 111,188 92,411 89,355 Special charges (1) 21,100 865 50,800 Operating income 347,811 326,364 258,647 171,294 124,117 Interest income (expense), net 52,967 30,786 16,864 4,639 3,344 Other income (expense), net 312 2,035 1,757 1,963 871 Income before income taxes 401,090 359,185 277,268 177,896 128,332 Income tax provision 44,061 116,816 63,483 40,634 28,657 Income before cumulative effect ofchange in accounting principle 357,029 242,369 213,785 137,262 99,675 Cumulative effect of change inaccountingprinciple (2) 11,443 Net income $ 357,029 $ 242,369 $ 213,785 $ 137,262 $ 88,232 Basic net income per common share $ 1.66 $ 1.15 $ 1.03 $ 0.67 $ 0.44 Diluted net income per common share $ 1.62 $ 1.13 $ 1.01 $ 0.65 $ 0.42 Dividends declared per common share $ 0.965 $ 0.570 $ 0.208 $ 0.113 $ 0.040 Basic common shares outstanding 215,498 210,104 206,740 206,032 202,483 Diluted common shares outstanding 220,848 215,024 211,962 212,172 210,646 19 Balance Sheet Data: March 31, 2007 2006 2005 2004 2003 Working capital $ 828,817 $ 509,860 $ 768,683 $ 613,894 $ 393,979 Total assets 2,269,541 2,350,596 1,817,554 1,622,143 1,428,275 Long-term obligations, less currentportion Stockholders’ equity 2,004,368 1,726,189 1,485,734 1,320,517 1,178,949 (1) There were no special charges during the fiscal years ended March 31, 2007 and 2006.Detailed discussions of the special charges for the fiscal year ended March 31, 2005 are contained in Note 2 to our Consolidated Financial Statements.Detailed explanations of the special charges for the fiscal year ended March31, 2004 and 2003 are provided below.The following table presents a summary of special charges for the five-year period ended March31, 2007: Year ended March 31, 2007 2006 2005 2004 2003 Intellectual property settlement $ $ $ 21,100 $ $ Contract cancellation, severance and other costs related to Fab 1 closure 865 Fab 3 impairment charge 41,500 In-process research and developmentcharge 9,300 Totals $ $ $ 21,100 $ 865 $ 50,800 (2) We changed our revenue recognition policy as it relates to Asia regional distributors during fiscal 2003. Fiscal 2004 Closure of Fab 1 On April 7, 2003, we announced our intention to close our Chandler, Arizona (Fab 1) wafer fabrication facility and integrate certain Fab 1 personnel and processes into its Tempe, Arizona (Fab 2) wafer fabrication facility.We completed this integration process during the three-month period ended June 30, 2003.The closure of Fab 1 and the integration of certain Fab 1 personnel into Fab 2 operations resulted in a reduction in force of 207 employees who were either directly involved in our manufacturing operations or provided support functions to Fab 1.The detail of the charges incurred related to the closure of Fab1 that were included in cost of sales for the three-month period ended June 30, 2003 is as follows (amounts in thousands): Accelerated depreciation for Fab 1 $ 30,608 Fab 1 related charges including severance, material and other costs 1,147 Total charges in cost of sales $ 31,755 The facility where Fab 1 was located is an integral part of our overall campus in Chandler, Arizona.Within this same facility resides our wafer probe, mask making and other manufacturing related activities.Consequently it is not possible to abandon or otherwise dispose of this facility.We have accelerated depreciation that was taken only related to assets used in the wafer fabrication operations at the facility.We have no specific plans for utilizing the space formerly housing the wafer fabrication operations, and intend to leave it in an idle state.The property, plant and equipment that was subject to the accelerated depreciation is reflected in the gross and accumulated depreciation carrying values in the property, plant and equipment section of the our balance sheet and related footnote disclosures. We incurred $865,000 of special charges recorded principally for contract cancellation, severance and other costs related to the closure of Fab 1 and other actions. Fiscal 2003 Fab 3 Impairment Charge During the September 2002 quarter, we recorded a $41.5 million asset impairment charge as described below. 20 During July 2000, we acquired a semiconductor manufacturing facility in Puyallup, Washington, referred to as Fab 3.The original purchase consisted of semiconductor manufacturing facilities and real property.It was our intention to bring Fab 3 to productive readiness and commence volume production of 8-inch wafers using its 0.7 and 0.5 micron process technologies by August 2001.Due to deteriorating business conditions in the semiconductor industry during fiscal 2002, we delayed the intended production start up of Fab 3.Fab 3 has never been brought to productive readiness. In August 2002, we acquired a semiconductor manufacturing facility in Gresham, Oregon, referred to as Fab 4.After the acquisition of Fab 4 was completed, we undertook an analysis of the potential production capacity at Fab 4.The results of the production capacity analysis at that time led us to determine that Fab 3’s capacity would not be needed in the foreseeable future and during the second quarter of fiscal 2003 we committed to a plan to sell Fab 3.Subsequently, we retained a third-party broker to market Fab 3 on our behalf and began actively seeking potential buyers.Accordingly, Fab 3 was classified as an asset held-for-sale as of September 30, 2002 and maintained that classification until March 31, 2005. Management determined the value assigned to the Fab 3 assets through various methods including assistance from a third-party appraisal.The independent third party used the market approach and considered sales of comparable properties in determining the fair value of Fab 3.The comparable sales included eight properties, including our purchases of Fab 3 in July 2000 and Fab 4 in August 2002.Based on the results of this appraisal, we recorded an asset impairment charge on Fab 3 of $36.9 million, including estimated costs to sell.The remaining value of $60.2 million was classified as an asset held-for-sale and was included as a component of other current assets until March 31, 2005. During the quarter ended September 30, 2002, we recorded an asset impairment charge of $4.6 million to write-down certain excess manufacturing equipment located at Fab 3 to its net realizable value of $0.2 million.This manufacturing equipment became “excess” as a result of duplicate equipment acquired in the purchase of Fab 4.The net realizable value for the excess manufacturing equipment was determined based on management estimates.Substantially all of the other manufacturing equipment located at Fab 3 has been transferred to and either will be or is beingused in our other wafer fabrication facilities located in Tempe, Arizona (Fab 2) and Gresham, Oregon (Fab 4). At March 31, 2005, we changed the classification of Fab 3 from an asset held-for-sale to an asset held-for-future-use.Fab 3 had been on the market for over two years, and we had not received any acceptable offers on the facility.Over that period of time, our business had increased significantly and over the next several years we will need to begin planning for future wafer fabrication capacity as a larger percentage of Fab 4’s clean room capacity is utilized.We determined that the appropriate action to take was to stop actively marketing the Fab 3 facility and hold it for its future use.As a result of this change in classification, we had to assess the fair value of the Fab 3 asset to determine if any additional impairment charge was required upon the change in classification from “held-for-sale” to “held-for-future-use” under Statement of Financial Accounting Standards (“SFAS”) No. 144, Accounting For the Impairment or Disposal of Long-Lived Assets.We performed a discounted cash flow analysis of the Fab 3 asset based on various financial projections in developing the fair value estimate given that it was the best available valuation technique for the asset.The discounted cash flow analysis confirmed the carrying value of the Fab 3 asset at March 31, 2005 was not in excess of its fair value.We began to depreciate the Fab 3 asset in April 2005. PowerSmart In-Process Research and Development Charge On June 5, 2002, we completed the acquisition of PowerSmart, Inc. in which we acquired all of PowerSmart’s outstanding capital stock and assumed certain stock options for consideration of $54.0 million in cash plus other acquisition-related costs of $1.2 million.The acquisition was accounted for as a purchase business combination in accordance with SFAS No. 141, Business Combinations, and accordingly, the results of PowerSmart’s operations are included in our consolidated results from the date of the acquisition.The acquisition was not considered significant under the rules and regulations of the SEC (Rule 3-05 of Regulation S-X). The purchase price was allocated among PowerSmart’s tangible and intangible assets, in-process research and development and goodwill.Management determined the value assigned to the assets acquired through various methods including assistance from a third-party appraisal.An allocation of $9.3 million of the purchase price was assigned to in-process research and development and was written off at the date of the acquisition.The amount paid in excess of the fair value of the net tangible assets was allocated to separately identifiable intangible assets based upon an independent valuation analysis.An allocation of $5.6 million of the purchase price was made to core technology and other identifiable intangible assets and is being amortized over an estimated useful life of seven years.An allocation of approximately $32.3 million of the purchase price was made to goodwill.None of the goodwill is deductible for tax purposes.The goodwill related to the PowerSmart acquisition was reduced by $0.4 million to $31.9 million in the year ended March 31, 2005 due to a favorable settlement of a liability that was recorded as of the original acquisition date. 21 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Note Regarding Forward-looking Statements This report, including “Item 1 – Business,” “Item 1A – Risk Factors,” and “Item 7 –
